Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Remarks
	This action is in response to communications filed on 12/04/2020, claims 1-21 are presently pending in the application and have been considered as follows.

In light of the applicants arguments the examiner hereby withdraws his previous specification objection and 35 USC 112(a) rejection.

Response to Arguments
	Applicant's arguments filed 12/04/2020 have been fully considered but they are not persuasive. 
-The applicants’ remarks on page 12-14 with respect to:
“As shown above, while Muddu may, or may not, disclose detecting anomalies and assigning an anomaly score indicative of how anomalous the anomaly is, and "automatically triggering an action, such as stopping the intrusion, shutting down network access, locking out users, preventing information theft or information transfer, shutting down software and or hardware processed, and the like," Muddu is not understood to disclose the specific claimed features "determining that the assigned threat level is low, including permitting a suspect activity associated 
“Further, the instant action appears to acknowledge this deficiency of Muddu, stating that it could be argued Muddu does not explicitly teach performing different actions based upon an assigned threat level and further a detection of a security event by a threat analysis engine." See, instant action, page 10. The instant action further asserts "however, Liang explicitly teaches a threat analysis engine (e.g. SIEM device) that detects security events, assigns threat levels and performs different actions based on the assigned threat level: "detecting, by the threat analysis engine, a security event based upon the processed content" [ e.g. Liang; Para. 0056] "assigning a threat level to the security event" [e.g. Liang; Para. 0057] "executing a remedial action plan based upon, at least in part, the assigned threat level" [ e.g. Liang; Para. 0058]." See, instant action, page 10. Liang. paragraphs [0056]-[0058] are reproduced below for convenience.”
As shown above. Liang may or may not, disclose assigning a high risk level to a security even targeting a core network asset that is providing critical service of the network and assigning a lower risk level to a security event if the target is not within the network or is not among core assets. Further, Liang may, or may not, disclose reporting the risk level of the security event to the administrator of the network, and sending alarms for events that relate to core assets of a network and 
“However, as with Muddu, Liang is not understood to disclose the specific claim features "determining that the assigned threat level is low, including permitting a suspect activity associated with the security event to continue;" and "determining that the assigned threat level is high, including executing a threat mitigation plan, the threat mitigation plan including shutting down a stream of content associated with the security event and closing a port13 respective to the computing device," as recited by independent claim 1. In this regard, Applicant notes that the independent claim recites such specific features, and, as presented, does not simply broadly recite assigning threat levels to security events and performing different actions based on the assigned threat level.”
“As such, Applicant respectfully submits that cited references, taken alone or in any combination, do not appear to teach each and every feature of independent claim 1. As such, independent claim 1 is believed to be in condition for allowance. Further, since independent claims 8 and 15 include similar limitations to independent claim 1, Applicant respectfully submits that claims 8 and 15 are in condition for allowance as well. Since the remaining claims depend, either directly or indirectly, from one of independent claims 1, 8, and 15, Applicant respectfully submits that those claims are in condition for allowance as well. 

Have been carefully considered but are non-persuasive;

Respectfully the examiner disagrees and points out that the 102/103 rejection was provided because while not the claims are not considered indefinite it is unclear as to whether or not the threat analysis engine or the computing device as recited in the preamble is the entity that assigns threat levels to the security event and executes remedial action as claimed however, Liang explicitly teaches a threat analysis engine (e.g. SIEM device) that detects security events, assigns threat levels and performs different actions based on the assigned threat level in paragraphs 57-59.
 However, Muddu does discloses for example in Col 12. Ln 8-13, Col 58 Ln 5 – Col 59 Ln 47 that anomalies are assigned scores and that the score represents entities being the least anomalous and being the most anomalous (e.g. events that are determined to be above a threshold “high threat level”). This is further indicated in Col 7 Lines 6- Col 108 Line 3 and specifically, col 107 lines 35-40 which discloses a classification (no risk, moderate and high) can be used based on the numerical anomaly score.  The example further discloses that communication with the domain “www.evil.com” is associated with a high risk and that the communication should be block (e.g. blocking access to the IP address and associated port). This rationale is further supported by the use of whitelist to . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/02/2020, 12/17/2020, 01/25/2021 and 01/26/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claim(s) 1-21 is/are rejected under 35 U.S.C. 10((a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 9516053 B1 to Muddu et al. (hereinafter “Muddu”) in view of US 20150106867 A1 to Liang

Claim 1
Muddu teaches a computer-implemented method, executed on a computing device, comprising: 
receiving platform information from a plurality of security-relevant subsystems; [e.g. Col 13 Ln 35-39; Data is received from data sources.]
processing the platform information to generate processed platform information; [e.g. Col 13 Ln 41-48; Data is preprocessed from data sources.]
identifying more threat-pertinent content included within the processed content[e.g. Col 13 Ln 35-39; Anomalies are identified.]; and
routing the more threat-pertinent content to a threat analysis engine. [e.g. Col 9. Ln 27-31, Col 13 Ln 52-54; Anomalies are outputted to a human operator and security related information is sent to a security information and event management (SIEM) application.]
detecting, by the threat analysis engine, a security event based upon the processed content [e.g. Col 12. Ln 8-13, Col 58 Ln 5 – Col 59 Ln 47; Security events are detected from the processed content]
assigning a threat level to the security event; [e.g. Col 12. Ln 8-13, Col 58 Ln 5 – Col 59 Ln 47; An anomaly score is assigned (e.g. threat level).]
executing a remedial action plan based upon, at least in part, the assigned threat level, wherein executing the remedial action plan includes:
determining that the assigned threat level is low, including permitting a suspect activity associated with the security event to continue; [e.g. Col 12. Ln 8-13, Col 58 Ln 5 – Col 59 Ln 47; Events below a threshold are considered to be less anomalous (e.g. low threat) and continues to execute.] and
determining that the assigned threat level is severe, including executing a threat mitigation plan, the threat mitigation plan including shutting down a stream of content associated with the security event and closing a port respective to the computing device. [e.g. Col 12. Ln 8-13, Col 58 Ln 5 – Col 59 Ln 47; Anomalies (e.g. events that are determined to be above a threshold “high”) detected causes actions such as shutting down network access, preventing information theft or information transfer, shutting down software and or hardware processes are executed (e.g. shutting down a stream of content and closing a port).]
While Muddu teaches the method of claim 1 it could be argued Muddu does not explicitly teach assigning threat levels, performing different actions based upon an assigned threat level and detection of a security event by a threat analysis engine: 
“detecting, by the threat analysis engine, a security event based upon the processed content” 
“assigning a threat level to the security event”
“executing a remedial action plan based upon, at least in part, the assigned threat level”

however, Liang explicitly teaches a threat analysis engine (e.g. SIEM device) that detects security events, assigns threat levels and performs different actions based on the assigned threat level:
“detecting, by the threat analysis engine, a security event based upon the processed content” [e.g. Liang; Para. 0056]
“assigning a threat level to the security event” [e.g. Liang; Para. 0057]
“executing a remedial action plan based upon, at least in part, the assigned threat level” [e.g. Liang; Para. 0058]

Therefore, it would have been obvious for one of ordinary skill in the art at the time of the filing of the applicant’s invention to include, the features above in the invention as disclosed by Muddu in order to improve the focus of security on the network as disclosed by Liang in paragraph 58.

Claim 2
Muddu teaches the computer-implemented method of claim 1 wherein processing the platform information to generate processed platform information includes: parsing the platform information into a plurality of subcomponents to allow for compensation of varying formats and/or nomenclature. [e.g. Col 23 Ln 45-57; Parser 806.]

Claim 3
Muddu teaches the computer-implemented method of claim 1 wherein processing the platform information to generate processed platform information includes: enriching the platform information by including supplemental information from external information resources. [e.g. Col 13 Ln 41-48; Data is enriched.]

Claim 4
Muddu teaches the computer-implemented method of claim 1 wherein processing the platform information to generate processed platform information includes: utilizing artificial intelligence or machine learning to identify one or more patterns or trends within the platform information. [e.g. Col 26. Ln 12-22 Machine Learning.]

Claim 5
Muddu teaches the computer-implemented method of claim 1 wherein the plurality of security- relevant subsystems includes one or more of: a data lake; a data log; a security-relevant software application; a security-relevant hardware system; and a resource external to the computing platform. [e.g. Col 21 Ln 40-58; Data Sources.]

Claim 6
Muddu teaches the computer-implemented method of claim 1 wherein identifying more threat- pertinent content included within the processed content includes: processing the processed content to identify actionable processed content that may be used by the threat analysis engine for correlation purposes. [e.g. Col 9. Ln 27-31, Col 13 Ln 52-54.]

Claim 7
Muddu teaches the computer-implemented method of claim 1 wherein the threat analysis engine is a Security Event Information Management (SEIM) system. [e.g. Col 9. Ln 27-31, Col 13 Ln 52-54.]


Regarding claims 8-21 they are device and manufacture claims essentially corresponding to the above recitations, and they are rejected, at least, for the same reasons.



Conclusion



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C HARRIS whose telephone number is (571)270-7841.  The examiner can normally be reached on Monday through Friday between 8:00 AM to 4:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CHRISTOPHER C HARRIS/Primary Examiner, Art Unit 2432